Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment regarding replacing “extrusion” for - -extruded- - was given in a return call message from John Holman on 7/7/2021.

The application has been amended as follows: 

In Claim 1, line 9, the word “extrusion” has been amended to - -extruded- -.

In Claim 1, line 15, the word “extrusion” has been amended to - -extruded- -.

In Claim 2, line 2, the word “the” has been added before the word “shear-cutting”.

In Claim 2, lines 2-3, the word “the” has been added before the word “shear-

cutting”.

In Claim 2, line 3, the word “extrusion” has been amended to - -extruded- -.

In Claim 2, line 4, the word “extrusion” has been amended to - -extruded- -.

In Claim 3, line 2, the word “extrusion” has been amended to - -extruded- -.

In Claim 3, line 2, the word “the” has been deleted before the word “formation”.
In Claim 6, lines 1-2, the phrase “an extruded profile” has been amended to read - -the extruded profile- -.
In Claim 17, line 8, the word “extrusion” has been amended to - -extruded- -.
In Claim 18, line 2, the phrase “vie shear-cutting” has been amended to - -via the shear-cutting- -.
In Claim 18, line 2, the phrase “shear cutting of the extrusion” has been amended to - -the shear cutting of the extruded- -.
In Claim 19, line 1, the word “extrusion” has been amended to - -extruded- -.
In Claim 19, line 2, the word “the” has been deleted before the word “formation”.
In Claim 21, line 2, the word “extrusion” has been amended to - -extruded- -.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/           Primary Examiner, Art Unit 3616